Citation Nr: 1609374	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-13 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to September 6, 2007, and greater than 30 percent disabling thereafter, for service connected bilateral sensorineural hearing loss


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1942 through January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted service connection for bilateral sensorineural hearing loss with an initial evaluation of 10 percent.

The Veteran filed a timely Notice of Disagreement in October 2006.  In an October 2007 rating decision, the Veteran's initial rating for bilateral sensorineural hearing loss was increased to 30 percent effective from September 6, 2007.  In January 2008, the Veteran filed a VA Form 9, thereby perfecting his appeal as to the assigned initial rating for bilateral sensorineural hearing loss.

The claim was previously before the Board in January 2010 when it was dismissed as the Veteran had died in May 2009.  

In May 2010 the Veteran's widow requested substitution.  In April 2011 the VA sent the Veteran's widow an acknowledgment letter.  In November 2015 the Veteran's widow was substituted for the Veteran for this pending claim.


FINDINGS OF FACT

1.  The results of audiometric tests conducted in August 2005 show that the Veteran had level VIII hearing in his right ear and level II hearing in his left ear.

2.  The results of audiometric tests conducted in September 2007 show that the Veteran had level XI hearing in his right ear and level IV hearing in his left ear.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 percent disabling, for the period prior to September 6, 2007, and greater than 30 percent disabling thereafter, for service connected bilateral sensorineural hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in August 2005 and September 2007. 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant, as substituted for the Veteran, seeks entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss prior to December 24, 2014, and in excess of 30 percent disabling since December 24, 2014.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

The Veteran was afforded a VA audiological examination in August 2005.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
65
65
LEFT
50
45
50
55
55

The pure tone thresholds average was 66.25 decibels in the right ear and 51.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 88 percent in the left ear.  The levels of presentation were 95 decibels in the right ear and 85 decibels in the left ear.  

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear is assigned a category VIII designation and the left ear is assigned a category II designation under Table VI.  38 C.F.R. § 4.85.  These categories correspond with 10 percent disability rating under Table VII. 38 C.F.R. § 4.85.  

The Board has considered whether the Veteran's left and right ear hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's left ear hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  The Veteran's right ear did fall under 38 C.F.R. § 4.86(a) and is assigned a category V designation under Table VIa.  This would result in a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85.  

In May 2007 an audiologic evaluation was conducted by the Cambridge Health Alliance.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70

70
LEFT
45
45
55

70

Speech reception threshold was 80 decibels in the right ear and 50 decibels in the left.  Speech discrimination was 80 decibels at 16 percent in the right ear and 85 decibels at 72 percent in the left ear.  This test is not adequate for rating purposes because the examiner did indicate whether they performed the Maryland CNC test and there was no screening done at 3000 Hz.

The Veteran was afforded a VA audiological examination in September 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
65
70
LEFT
50
45
50
55
60

The pure tone thresholds average was 71.25 decibels in the right ear and 52.5 decibels in the left ear.  Maryland CNC speech recognition scores were 32 percent in the right ear and 80 percent in the left ear.  

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear is assigned a category XI designation and the left ear is assigned a category IV designation under Table VI.  38 C.F.R. § 4.85(f).  These categories correspond with a 30 percent disability rating.

The Board has considered whether the Veteran's left and right ear hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's left ear hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  The Veteran's right ear did fall under 38 C.F.R. § 4.86(a) and is assigned a category V designation under Table VIa.  This would result in a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85.  

The audiometric evaluations discussed above do not reveal results warranting an evaluation in excess of 10 percent disabling, prior to September 6, 2007, or in excess of 30 percent disabling thereafter.  As such, a higher evaluation for bilateral sensorineural hearing loss is denied.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The Board acknowledges the Veteran reported complaints of bilateral hearing loss.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U.S. Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the September 2007 VA examiner, the Veteran's hearing loss had some impact on the ordinary condition of Veteran's daily life.  The Veteran's hearing loss made it difficult for him to hear at church and in noisy environments and he often had to ask people to repeat themselves during conversations.  The Veteran's hearing difficulties were, however, contemplated by the rating schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no evidence of record that the Veteran's hearing loss disability had markedly interfered with employment and remand or referral of a claim for TDIU is not appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to September 6, 2007, and greater than 30 percent disabling thereafter, for service connected bilateral sensorineural hearing loss, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


